Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 XL Financial Assurance Ltd. (Incorporated in Bermuda) Interim Financial Statements For the Three and Six Month Periods Ended June 30, 2007 and 2006 (expressed in U.S. dollars) XL FINANCIAL ASSURANCE LTD. INTERIM BALANCE SHEETS (U.S. dollars in thousands, except share amounts) (unaudited) As of As of June 30, December 31, ASSETS: Investments: Debt securities, at fair value (amortized cost: 2007 - $1,909,940; 2006 - $1,420,391) $ 1,875,207 $ 1,404,197 Short-term investments, at fair value (amortized cost: 2007 - $39,377 2006 - $207,951) 39,223 206,923 Total investments available for sale 1,914,430 1,611,120 Cash and cash equivalents 99,720 86,528 Accrued investment income 14,980 13,355 Deferred acquisition costs 155,418 145,929 Prepaid reinsurance premiums 58,222 41,915 Reinsurance balances receivable 17,744 18,681 Unpaid losses and loss expenses recoverable 77,942 78,230 Amounts due from parent and affiliates - 37 Net receivable for investments sold 142 112 Derivative assets 7,062 11,148 Other assets 141 340 Total assets $ 2,345,801 $ 2,007,395 LIABILITIES, REDEEMABLE PREFERRED SHARES AND SHAREHOLDERS EQUITY Liabilities: Unpaid losses and loss expenses $ 157,787 $ 156,733 Deferred premium revenue 745,253 699,264 Reinsurance balances payable 8,739 7,308 Accounts payable and accrued liabilities 802 1,962 Amounts due to parent and affiliates 9,434 4,076 Derivative liabilities 23,869 4,685 Total liabilities 945,884 874,028 Contingencies and Commitments Redeemable Preferred Shares: Series A Redeemable preferred shares $ 39,000 $ 54,016 Shareholders Equity: Common shares (par value of $120 per share; 10,000 shares authorized; 2,449 issued and outstanding as at June 30, 2007 and December 31, 2006, respectively) 294 294 Additional paid-in capital 884,665 659,665 Accumulated other comprehensive loss (34,887 ) (17,221 ) Retained earnings 510,845 436,613 Total Shareholders Equity 1,360,917 1,079,351 Total Liabilities, Redeemable Preferred Shares and Shareholders Equity $ 2,345,801 $ 2,007,395 See accompanying Notes to Interim Financial Statements. XL FINANCIAL ASSURANCE LTD. INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (U.S. dollars in thousands) Unaudited Unaudited Three Months ended Six Months ended June 30, June 30, Revenues: Net premiums earned $ 47,487 $ 49,659 $ 88,599 $ 85,113 Net investment income 24,424 12,426 44,954 23,773 Net realized losses on investments (1,654 ) (9,808 ) (1,542 ) (15,016 ) Fee and other income - 95 - 1,229 Net realized and unrealized gains (losses) on derivative financial instruments (17,880 ) 179 (24,401 ) (3,066 ) Total revenues 52,377 52,551 107,610 92,033 Expenses: Net losses and loss expenses 2,027 2,470 1,691 6,154 Acquisition costs 11,982 12,927 22,858 23,302 Operating expenses 3,212 2,808 6,911 4,148 Total expenses 17,221 18,205 31,460 33,604 Net income $ 35,156 $ 34,346 $ 76,150 $ 58,429 Comprehensive income: Net income $ 35,156 $ 34,346 $ 76,150 $ 58,429 Unrealized losses on investments (24,459 ) (17,516 ) (19,208 ) (36,403 ) Less: reclassification for losses realized in income (1,654 ) (9,808 ) (1,542 ) (15,016 ) Other comprehensive loss (22,805 ) (7,708 ) (17,666 ) (21,387 ) Comprehensive income $ 12,351 $ 26,638 $ 58,484 $ 37,042 See accompanying Notes to Interim Financial Statements. XL FINANCIAL ASSURANCE LTD. INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (U.S. dollars in thousands, except share amounts) (unaudited) Six Months Year Ended Ended December 31, June 30, 2007 Common shares - number issued Number of shares, beginning of year 2,449 2,449 Number of shares, end of period 2,449 2,449 Common shares - Issued at par Balance - beginning of year $ 294 $ 294 Balance - end of period 294 294 Additional Paid-In Capital Balance - beginning of year 659,665 345,606 Capital contributions 225,000 314,059 Balance - end of period 884,665 659,665 Accumulated Other Comprehensive Loss Balance - beginning of year (17,221 ) (17,953 ) Other comprehensive income (loss) (17,666 ) 732 Balance - end of period (34,887 ) (17,221 ) Retained Earnings Balance - beginning of year 436,613 323,127 Net income 76,150 132,958 Dividends on Series A redeemable preferred shares (1,918 ) (4,456 ) Accumulated undeclared dividends on Series A redeemable preferred shares  (15,016 ) Balance - end of period 510,845 436,613 Total Shareholders Equity $ 1,360,917 $ 1,079,351 See accompanying Notes to Interim Financial Statements. XL FINANCIAL ASSURANCE LTD. INTERIM STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) (unaudited) Six Months Ended June 30, Cash flows provided by operating activities: Net income $ 76,150 $ 58,429 Adjustments to reconcile net income to net cash provided by operating activities: Net realized losses on investments 1,542 15,016 Amortization of premium on debt maturities 1,158 1,674 Net realized and unrealized losses on derivative financial instruments 23,249 1,860 Net realized and unrealized losses on put option 21 4 Accrued investment income (1,625 ) (960 ) Unpaid losses and loss expenses 1,054 5,573 Deferred premium revenue 45,989 68,858 Unpaid losses & loss expenses recoverable 288 (809 ) Deferred acquisition costs (9,489 ) (18,008 ) Amounts due from parent and affiliates 37 2,158 Accounts payable and accrued liabilities (1,160 ) (916 ) Amount due to parent and affiliates 5,358 (2,424 ) Funds withheld  13,349 Prepaid reinsurance premiums (16,307 ) 4,532 Reinsurance balances receivable 937 (11,461 ) Reinsurance balances payable 1,431 (11,856 ) Other assets 199 424 Total adjustments 52,682 67,014 Net cash provided by operating activities 128,832 125,443 Cash flows used in investing activities: Proceeds from sale of debt securities 75,527 92,496 Proceeds from maturity of debt securities and short-term investments 133,249 84,573 Net (purchases) sales of short-term investments 118,057 (26,678 ) Purchase of debt securities (650,600 ) (249,473 ) Net cash used in investing activities (323,767 ) (99,082 ) Cash flows provided by (used in) financing activities: Capital Contribution 225,000 - Dividends paid on Series A redeemable preferred shares (16,873 ) (2,559 ) Net cash provided by (used in) financing activities 208,127 (2,559 ) Increase in cash and cash equivalents 13,192 23,802 Cash and cash equivalents - beginning of year 86,528 22,256 Cash and cash equivalents - end of the period $ 99,720 $ 46,058 See accompanying Notes to Interim Financial Statements. XL FINANCIAL ASSURANCE LTD. NOTES TO INTERIM FINANCIAL STATEMENTS (unaudited) 1. Organization and Business XL Financial Assurance Ltd (the Company) was incorporated with limited liability under the Bermuda Companies Act 1981 on October 14, 1998 and is registered as a Class 3 insurer under The Insurance Act 1978, amendments thereto and related regulations (The Act). Except for its preferred stock interests which are discussed below, through June 30, 2006, XL Financial Assurance Ltd (the Company) was a wholly owned subsidiary of XL Insurance (Bermuda) Ltd (XLI), which is an indirect wholly owned subsidiary of XL Capital Ltd ("XL Capital"), a public company whose shares are listed on the New York Stock Exchange. On March 17, 2006, XL Capital formed Security Capital Assurance Ltd ("SCA"), a Bermuda based holding company, in anticipation of contributing its ownership interests in its financial guarantee insurance and financial guarantee reinsurance operating businesses to SCA and selling an interest therein to the public through an initial public offering of SCA common shares (the "IPO"). The contribution of such businesses to SCA occurred on July 1, 2006 and the IPO was consummated on August 4, 2006.
